El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
*123•Uno de los gestores de la sociedad mercantil Cosío & Pri-mo vendió en nombre de la sociedad una finca rústica a Don Antonio Morell por precio que en parte recibió de contado y que en parte quedó aplazado con hipoteca constituida por el comprador sobre la misma finca.
Presentada la escritura de hipoteca en el registro de la propiedad, el registrador negó su inscripción fundándose para ello en que el gestor carece de facultades para verificar la vénta de bienes inmuebles de la sociedad, y no habiendo hecho esa inscripción negó también la de la hipoteca por no estar la finca inscrita a nombre del deudor Sr. Morell.
Interpuesto el presente recurso gubernativo por. el com-prador y deudor, expone el registrador en su alegato escrito que las facultades de los gestores de Cosío & Primo están li-mitadas por el contrato de sociedad a operaciones de comercio y que como la venta de un bien inmueble no es operación mer-cantil necesitan sus gestores de poder especial para esa clase de operaciones.
Mientras estuvo en vigor el Código de Comercio del año 1829 la compraventa de bienes inmuebles nunca era acto de co-mercio porque el artículo 360 de aquel Código expresamente así lo declaraba, según fue reconocido por la sentencia del Tribunal Supremo de España de 25 de octubre de 1873; pero cuando se redactó el Código de Comercio vigente del año 1885 se suprimió ese precepto y su artículo 2º. se escribió de tal modo que permitiese que la compraventa de bienes inmuebles fuese mercantil, diciendo al efecto que serán actos de comercio los comprendidos en el código y cualesquiera otros de natu-raleza análoga, por lo cual no puede sostenerse hoy que la compraventa de bienes inmuebles no puede ser mercantil. Con tal motivo en la exposición de motivos del código vigente se dice lo que sigue:
“Por manera, que no puede admitirse, como principio absoluto, el consignado en el código vigente, que niega a toda venta de bienes raíces el carácter de mercantil. Esta calificación dependerá de las cir-cunstancias que concurran en cada caso, la cual fiarán los tribunales, *124aplicando los principios generales sobre la naturaleza de los actos de comercio. Y para qne no sea obstáculo a la decisión judicial el texto del código vigente que cierra la puerta a toda interpretación, el pro-yecto ha prescindido de él, al redactar nuevamente la.s reglas espe-ciales sobre este contrato. Por lo demás, la compraventa de bienes inmuebles aunque se califique de acto comercial, se verificará con su-jeción a las formalidades establecidas en las leyes especiales sobre ad-quisición y transmisión de la propiedad territorial.”
Pndiendo, pues, ser mercantil la compraventa de bienes inmuebles, la cuestión de si lo es o no lia de ser resuelta por los tribunales de justicia en el juicio correspondiente; y cuan-do el contrato se celebra por un gestor de la sociedad a quien se ha confiado el uso de la firma social y la facultad de otor-gar escrituras públicas, como ocurre en el presente caso, el registrador debe verificar la inscripción. Resoluciones de la Dirección de los Registros de la Propiedad de España de 18 de julio de 1899 y 11 de agosto de 1908.
Una vez inscrita la finca a nombre del deudor habrá desa-parecido el obstáculo que impidió la inscripción de la hipoteca.
Debe ser inscrita la venta a que se refiere este caso y subsiguientemente debe verificarse la inscripción de la hi-poteca.

Revocadas las notas recurridas ordenándose al registrador inscriba la venta y subsi-guientemente la hipoteca.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.